Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 1 of 10 PageID# 244




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Civil Division

   DORA L. ADKINS

          Plaintiff

   v.                                                   Case No. 1:20-cv-01409-AJT/TCB

   STARBUCKS CORPORATION

          Defendant

               DEFENDANT STARBUCKS CORPORATION’S
        MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
                            COMPLAINT

            COMES       NOW       Defendant,    STARBUCKS          CORPORATION           (hereinafter

    “Starbucks” or “Defendant”), by and through its undersigned counsel, KIERNAN

    TREBACH LLP, and hereby files its Memorandum in Support of Motion to Dismiss the

    Complaint of Dora Adkins, pro se, (hereinafter “Plaintiff”), for failure to state a claim

    pursuant to Federal Rule of Civil Procedure 12(b)(6), 28 U.S.C. §1915, and in support

    thereof states as follows:

                                        FACTUAL BACKGROUND

            This case against Defendant Starbucks Corporation was filed by pro se Plaintiff,

    Ms. Dora L. Adkins, on December 28, 2020. A review of the docket indicates that this is

    at least the 10th time Plaintiff has brought suit in the Eastern District of Virginia. She filed

    another case against the Hyatt Corporation on the same day as this matter. (See

    1:20cv01410, Dora L. Adkins v Hyatt Corporation). Plaintiff is a well-known and

    vexatious litigant in the Commonwealth of Virginia. Adkins v. CP/IPERS Arlington Hotel,

    LLC, 293 Va. 446 (2017). Undersigned counsel’s firm has represented various clients in



                                                    1
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 2 of 10 PageID# 245




    suits brought by Ms. Adkins on no less than five prior occasions, including one against

    Chipotle Mexican Grill, Inc. in 2019 with almost identical facts alleged by Plaintiff against

    this Defendant (Adkins v. Chipotle Mexican Grill, Inc. Circuit Court of Prince William

    County, CL 19003708-00). In fact, Plaintiff has filed at least forty one (41) pro se civil

    actions in the circuit courts of Northern Virginia, including twenty (20) cases in the Circuit

    Court of Fairfax County, seventeen (17) cases in the Circuit Court of the City of

    Alexandria, and four (4) cases in the Circuit Court of Arlington County. Id. at 448. Her

    repeated filings and multiple motions are a drain on the Court’s judicial time and

    resources.

           The Virginia Supreme Court found that Plaintiff has a pattern of filing frivolous

    lawsuits against businesses in Virginia. Id. at 446. “Adkins’ complaints contain baseless

    allegations predicated on her belief that she is being intentionally subjected to noxious

    fumes, poisoned by food she consumes at restaurants, and defrauded by various retail

    workers and hotel proprietors.” Id. at 447-448. Plaintiff has unduly burdened opposing

    litigants and interfered with the administration of justice. Id. at 451. The Virginia Supreme

    Court didn’t review the federal court filings by Plaintiff in its decisions.

           In this instance, Plaintiff has filed a Complaint for “Intentional Infliction of

    Emotional Distress and Claim for Punitive Damages”, against Starbucks Corporation,

    alleging that on every time on the multiple occasions food she consumed at various

    Starbucks locations in Northern Virginia she became sick. She also alleges supposed

    actions on the employees’ part at various restaurants that supposedly do not live up to a

    standard of cleanliness, but fails to cite any support, statute or standard to show what the

    standard is in that instance. She claims she got “food poisoning” two hundred and fifty



                                                   2
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 3 of 10 PageID# 246




    times at different Starbucks locations, including such symptoms as nausea, stomachache,

    saliva thickening, and causing her stomach to itch among other illnesses. Plaintiff alleges

    Intentional Infliction of Emotional Distress and a Claim for Punitive Damages against this

    Defendant. These claims are nearly identical to all other of her lawsuits filed in state and

    federal courts.

           Plaintiff’s Complaint fails to state a claim for relief and is subject to dismissal

    under Federal Rule of Civil Procedure 12(b)(6) and 28 USC §1915.

                                            ARGUMENT

    I.     Plaintiff’s Fails to State A Claim Upon Which Relief Can Be Granted.

           Federal Rule of Civil Procedure 8(a)(2) provides that a pleading must contain a

    short and plain statement of the claim showing that the pleader is entitled to relief .

    Although federal courts hold pro se pleadings to “less stringent standards than formal

    pleadings drafted by lawyers,” Jones v. HCA, 16 F.Supp. 3d 622, 628 (E.D. Va. 2014), this

    does not excuse “a clear failure in the pleading to allege a federally cognizable claim.”

    Boykin v. Virginia, 2015 WL 5020896, *4 (citing Weller v. Dep’t of Soc. Servs., 901 F.2d

    387 (4th Cir. 1990)). “The liberal constructions which [courts] are obliged to afford to a

    pro se complain is not without bounds. . . [T]he principle of liberal construction does not

    require [courts] to ‘conjure up questions never presented to them. . .[or] construct full-

    blown claims from sentence fragments.’” Stratton v. Mecklenburg County Dep’t of Soc.

    Servs., 521 F. App.3 278, 290-91 (4th Cir. 2013) (quoting Beaudett v. City of Hampton, 775

    F.2d 1274, 1277-78 (4th Cir. 1985)). While a pro se complaint may be afforded “special

    judicial solicitude,” this Court is not required to recognize “obscure or extravagant claims.”

    Weller v. Dep’t of Soc. Servs. 901 F.2d 387, 390-91 (4th Cir. 1990) (citations omitted).



                                                   3
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 4 of 10 PageID# 247




           The Complaint fails to meet threshold pleading obligations. The 152 page

    Complaint and attachments cobble together irrelevant, disparate, and incomprehensible

    allegations of various times Plaintiff went to Starbucks, saw unsanitary conditions or

    employees smoking, and other times when she went to Starbucks and got sick after eating.

    Plaintiff then also claims punitive damages. This leads to Plaintiff alleging Intentional

    Infliction of Emotional Distress, and Punitive Damages. Plaintiff Adkins’ Complaint must

    be dismissed.

          A.     Plaintiff’s Claim Fails to State a Claim For Intentional Infliction of
    Emotional Distress.


           Plaintiff fails to allege sufficient facts to support a claim for Intentional Infliction of

    Emotional Distress in the scenarios she describes.

           To state a claim for Intentional Infliction of Emotional Distress under Virginia law,

    a plaintiff must “plead factual allegations tending to show that: (1) the wrongdoer’s

    conduct was intentional or reckless; (2) that his conduct was outrageous and intolerable,

    offending the generally accepted standards of decency and morality; (3) that there is a

    causal connection between the conduct and the emotional distress; and (4) that the

    resulting emotional distress was severe.” Ortiz v. Panera Bread Co., 2011 WL 3353432,

    *6 (E.D. Va. Aug. 2, 2011) (citing Womack v. Eldridge, 210 S.E.2d 145, 148 (Va. 1974));

    see Ogunde v. Prison Health Servs. Inc., 645 S.E.2d 520, 526-27 (Va. 2007) (complaint

    must allege conduct that is so intolerable or outrageous as to offend generally accepted

    standards of decency and morality). The conduct at issue must be “so outrageous in

    character, and so extreme in degree, as to go beyond all possible bounds of decency, and to

    be regarded as atrocious, and utterly intolerable in a civilized community.” Harris v.



                                                   4
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 5 of 10 PageID# 248




    Kreutzer, 624 S.E.2d 24, 33-34 (Va. 2006) (citations omitted); accord Lucas v. Henrico

    County Sch. Bd. 822 F. Supp. 2d 589, 608 (E.D. Va. 2011). “It is for the court to

    determine, in the first instance, whether the defendant’s conduct may reasonably be

    regarded as so extreme and outrageous as to permit recovery[.]” Womack 210 S.E.2d at

    148. This element “cannot be satisfied by [merely] alleging that the defendant’s behavior

    was tortious, or even criminal.” Ortiz, 2011 WL 3353432, at *6.

           Plaintiff alleges that Starbucks partners (employees) made her food on multiple

    instances after handling other items. See Complaint p. 4, 5, 6. In fact, Plaintiff alleges on

    page 5 that every time she eats at Starbucks, she was made ill by the actions of the

    Starbucks’ (sic) employees.      In paragraph 3, on p. 7, she alleges that Starbucks

    “premeditated this crime” because it occurs on every Starbucks visit. The allegations in

    paragraph 5, subsections (a) through (l) (Pages 9-10 of the Complaint), allegedly detail the

    actions of Starbucks partners (employees) which form the basis of her claim for Intentional

    Infliction of Emotional Distress. Plaintiff further alleges that “GOD” has been involved in

    assisting her to identify when her food is “poisoned” (Complaint ¶¶1,2,5).

           Plaintiff’s conclusory assertion that Starbucks Corporation and its partners engaged

    in “extreme and outrageous” conduct is insufficient to avoid dismissal under Iqbal, 556

    U.S. at 678. Plaintiff’s allegations are that Starbucks partners did not change their gloves

    before placing her food in the oven, did not wash their hands between food preparation of

    different customers, and handled money and cups without changing their gloves.

    (Complaint ¶5.) None of these assertions rise to the level of extreme and outrageous

    conduct to support a claim of Intentional Infliction of Emotional Distress. See Hammond

    v. Morely, 2011 WL 2681231, *4 (E.D. Va. Jul. 8, 2011) (alleged assault, use of excessive



                                                 5
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 6 of 10 PageID# 249




    force and wrongful arrest by police officers not sufficiently outrageous to support a claim

    of Intentional Infliction of Emotional Distress); Harris, 624 S.E. 2d at 32-33 (allegations

    that doctor performing independent medical examination verbally abused brain injured

    plaintiff, raised his voice and accused her of putting on a show and was a “faker and

    malingerer” causing her to break down in tears, insufficient to maintain a claim).

           Plaintiff’s claims perhaps account for violations of health codes at most, and many

    are conclusory allegations without factual support (she believes employees switched to

    make her sandwich (Complaint p.5). But the Complaint does not identify any conduct that

    was “so outrageous in character, and so extreme in degree, as to go beyond all possible

    bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

    community.” Harris, 624 S.E.2d at 33-34.

           It is worth referring to the Adkins matter, where the Virginia Supreme Court noted:

              In the 41-cases the Petitioner filed in the [Virginia] Circuit Courts
              involving claims of approximately 329 Physical Injuries and
              approximately 41 Intentional Infliction of Emotional Distress Injuries;
              some deadly physical injuries included the following: Brain and/or
              head injuries; Bacterial Infections; Food poisoning;…

     Adkins v. CP/IOERS Arlington Hotel LLC, 293 Va. 446 at 453-454 (2017).

           These allegations have been made by Plaintiff against multiple other Defendants in

    multiple other suits. Indeed, a review of just some of the cases filed by Plaintiff in the

    Eastern District of Virginia show virtually identical claims. See Dora Adkins v. Hyatt

    Corp. 1:20-cv-01410, Dora Adkins v. Dulles Hotel Corp., 1:20-cv-00361, Dora Adkins v.

    Whole Foods Market Group, Inc. 1:17-cv-01023, Dora Adkins v. Whole Foods Market

    Group, Inc. 1:16-cv-31.




                                                   6
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 7 of 10 PageID# 250




           B.     Plaintiff’s Complaint fails to set forth sufficient facts to support a claim
    for punitive damages.

           In Virginia, only conduct “which is so willful or wanton as to evince a conscious

    disregard of the rights of others, as well as malicious conduct, will support an award of

    punitive damages in a person injury case.” Booth v. Robertson, 236 Va. 269, 273, 374

    S.E.2d 1, 3 (1988). Willful and wanton conduct is defined as “action undertaken in

    conscious disregard of another’s rights, or with reckless indifference to consequences with

    the defendant aware, from his knowledge of existing circumstances and conditions, that his

    conduct would probably cause injury to another.” Woods v. Mendez, 265 Va. 68, 76-77,

    574 S.E.2d 263, 268 (2003). A court is not permitted to enter judgment on facts not

    alleged in the plaintiff’s pleadings. Jenkins v. Bay House Assoc., 266 Va. 39, 43, 581

    S.E.2d 510, 512 (2003). Simply alleging that a defendant’s actions were “wanton, reckless

    and in conscious and willful disregard of the safety and rights of others” without sufficient

    factual allegations will not withstand a demurrer to a claim for punitive damages. See ICM

    Enter. v. 1425 East Cary Street Assoc., 64 Va. Cir. 237 (Richmond Cir. Ct. 2004) (holding

    that although plaintiff had stated the necessary elements of a claim for punitive damages,

    the allegations were “without facts to support them and [were] merely conclusory.”).

           Plaintiff’s allegations for the most part are nonsensical, and certainly do not meet

    the standard that would give rise to permitting a punitive damages claim to go forward.

    II.    Plaintiff’s Complaint Should be Dismissed Per 28 U.S.C. §1915

           Plaintiff has sought and received in forma pauperis (“IFP”) status in this action

    permitting her to proceed with her claim without the prepayment of fees given her current

    hardships. While 28 U.S.C. § 1915(a) provides Plaintiff with the ability to proceed with

    her claim despite her asserted financial hardships, it also safeguards the Court’s docket by


                                                 7
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 8 of 10 PageID# 251




    permitting a sua sponte review of an IFP plaintiff’s complaint for dismissal if the

    complaint is determined to be frivolous, malicious, or that the complaint fails to state a

    claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). Given

    all of the reasons asserted above, specifically that Plaintiff has asserted the exact same

    baseless claims against two (2) grocery store chains and countless other service industry

    companies, the subject Complaint should be deemed frivolous, malicious, and failing to

    state a claim, and should be dismissed with prejudice pursuant to the Court’s safeguard in

    28 U.S.C. §1915(e)(2)(B).

                                             CONCLUSION

           Plaintiff is a repeat and vexatious litigant who has caused businesses around the

    Commonwealth to expend significant time and costs in defending frivolous and baseless

    suits. Of these multiple suits, not one has been shown to have merit. The same is true in

    this instance as well. Plaintiff has merely set her sights on a new Defendant with the same

    allegations as in multiple prior suits. Such frivolous suits are a drain on this Court’s

    precious judicial resources and time and therefore should not be permitted.

           WHEREFORE, Defendant Starbucks Corporation, by counsel, contends that the

    Complaint should be barred and should be dismissed because it fails to state a cause of

    action upon which relief may be granted, and fails to clearly inform Defendant of the true

    nature of the claims against it. Defendant respectfully requests that this Court enter an

    order dismissing the Complaint with prejudice, without leave to amend, and enter

    judgment in favor of the Defendant allowing costs expended on its behalf.




                                                 8
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 9 of 10 PageID# 252




                           Respectfully submitted,

                           KIERNAN TREBACH, LLP

                           /s/ Felicity A. McGrath
                           Felicity McGrath, Esq. (#41708)
                           1233 20th Street, NW, Suite 800
                           Washington, DC 20036
                           (202) 712-7000
                           (202) 712-7100 (facsimile)
                           fmcgrath@kiernantrebach.com
                           Counsel for Defendant
                           Starbucks Corporation




                                         9
Case 1:20-cv-01409-AJT-TCB Document 12-1 Filed 01/19/21 Page 10 of 10 PageID# 253




                           Pursuant to Local Rule 7(K) Please Note the Following

        (1) The pro se party is entitled to file a response opposing the motion and that any such
        response must be filed within twenty-one (21) days of the date on which the dispositive or
        partially dispositive motion is filed; and

        (2) The Court could dismiss the action on the basis of the moving party's papers if the pro se
        party does not file a response; and

        (3) The pro se party must identify all facts stated by the moving party with which the pro se
        party disagrees and must set forth the pro se party's version of the facts by offering affidavits
        (written statements signed before a notary public and under oath) or by filing sworn
        statements (bearing a certificate that it is signed under penalty of perjury); and

        (4) The pro se party is also entitled to file a legal brief in opposition to the one filed by the
        moving party.

        This notice is made consistent with the requirements of Roseboro v. Garrison, 528 F.2d
        309 (4th Cir. 1975).


                                                Felicity A. McGrath #41708
                                                Felicity A. McGrath




                                         CERTIFICATE OF SERVICE

                I hereby certify that on January 19, 2021, a true and accurate copy of the foregoing

        Motion to Dismiss was served via U.S. Mail upon:

                Dora L. Adkins, pro se
                doraadkins7@aol.com
                P.O. Box 3825
                Merrifield, VA 22116


                                                        /s/ Felicity A. McGrath
                                                        Felicity A. McGrath #41708
